Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 15, 2022

                                     No. 04-22-00091-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-02064
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER
       Real Party in Interest, C.S.’s, First Motion for Extension of Time to File Response is
hereby GRANTED. The Real Party in Interest, C. S.’s response is due on or before March 25,
2022.


       It is so ORDERED March 15, 2022.


                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT